Citation Nr: 0304602	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises
in Muskogee, Oklahoma


THE ISSUE

Entitlement to the waiver of Chapter 30 educational 
assistance overpayment in the amount of $3,580.20.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in Muskogee, Oklahoma, which 
determined that the appellant owed $3,580.20 due to the 
overpayment of Chapter 30 education assistance benefits. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
Regulations implementing the VCAA were enacted in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and its implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the claims folder reveals that the appellant 
applied for education benefits in December 1999, and began 
receiving Chapter 30 and Chapter 31 educational assistance 
shortly thereafter.  In July 2001, an email was generated by 
someone at the Muskogee RO advising that there may be a 
potential overpayment of benefits.  In September 2001, the 
appellant was notified that an overpayment had been created.  
And, also in September 2001, the appellant gave notice of her 
disagreement regarding the creation of the debt being her 
fault and requested a waiver of any overpayment created by 
the payment of educational assistance to her by VA.

Following the appellant's notice of disagreement submitted in 
September 2001, she was advised by VA of various applicable 
laws and regulations.  A statement of the case was issued in 
June 2002 and a supplemental statement of the case was issued 
in December 2002.  Nowhere in the record, however, is there 
evidence that the appellant was advised of the VCAA or its 
implementing regulations.  Thus, the Board must find that the 
appellant was never notified of VA's enhanced duties 
regarding notice and assistance.

Given the evidence as outlined above, the Board finds that 
the claim upon which this appeal is based was initiated well 
after the enactment of the VCAA and neither the Committee nor 
the VA regional office (RO) from which this claims folder 
came advised the appellant of laws and regulations pertinent 
to her claim.  Therefore, the Board must remand this claim to 
the RO to remedy its due process violation.

Accordingly, this matter is REMANDED for the following 
action:

1.	The Committee or the RO must advise 
the appellant of her rights and 
obligations under the VCAA and its 
implementing regulations.  She should 
be given an opportunity to either 
supply additional evidence and/or 
argument or identify additional 
evidence for VA to obtain.  All new 
evidence and/or arguments must be 
associated with the appellant's claims 
folder.

2.	The RO is requested to obtain a copy 
of the appellant's DD Form 214 and/or 
some other verification of service 
document and associate it with the 
claims folder.

When the development requested has been completed, the case 
should again be reviewed by the Committee on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain potential additional development.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal.  No action is required of the appellant until she is 
notified.



	                  
_________________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




